Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report for the quarter endedSeptember 30, 2007 on Form 10-Q (the “Quarterly Report”), ofHughes Communications, Inc (“the Company”) as filed with the Securities and Exchange Commission on the date hereof, we,Pradman P. Kaul and Grant A. Barber, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify,pursuant to 18 U.S.C. Section 1350, as adopted pursuant section 906 of the Sarbanes-Oxley Act of 2002, that to the best of ourknowledge: (i) the Quarterly Report fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November 7, 2007 HUGHES NETWORK SYSTEMS, LLC (Registrant) /s/ Pradman P. Kaul Name: Pradman P. Kaul Title: President and Chief Executive Officer (Principal Executive Officer) /s/ Grant A. Barber Name: Grant A. Barber Title: Executive Vice President and Chief Financial Officer (Principal Financial Officer) A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION TO THE COMPANY AND WILL BE RETAINED BY THE COMPANY AND FURNISHED TO THE SECURITIES AND EXCHANGE COMMISSION OR ITS STAFF UPON REQUEST.
